                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

KENNETH   CRUICKSHANK,      an
individual,

          Plaintiff,

v.                                Case No:    2:18-cv-711-FtM-99UAM

TELLUS   GLOBAL,    LLC,   a
Florida limited liability
corporation, TELLUS BUILDING
SYSTEMS,   LLC,  a   Florida
limited            liability
corporation, PAUL INGLESE,
an individual, and TAELOR
PURVIS, an individual,

          Defendants.


                                  ORDER

     This matter comes before the Court on Plaintiff’s Amended

Motion for Final Default Judgment Against Defendants Tellus Global

LLC, Tellus Building Systems LLC, Paul Inglese, and Taelor Purvis

(Doc. #44) filed on April 2, 2019.        No response has been filed and

the time to do so has expired.      For the reasons set forth below,

the Motion is granted in part and denied in part.

                                   I.

     On October 25, 2018, plaintiff Kenneth Cruickshank filed a

three-count   Complaint   (Doc.   #1)   against   his   former   employers

(collectively “defendants”).      Plaintiff alleges that Paul Inglese

was the CEO of Tellus with direct authority to hire, fire, assign
work, withhold work, and affect the terms and conditions of his

employment.     (Id., ¶¶ 6, 8.)      And that Taelor Purvis 1 has been the

managing member of Tellus Global and Tellus Building Systems and

exercised     complete    control      over    those     entities’    operations

including supervision and control of employee work schedules,

conditions of employment, and employee compensation.                 (Id., ¶ 7.)

Plaintiff’s     Complaint    seeks     damages     for    defendants’    willful

failure to pay minimum wage compensation under the Fair Labor

Standards Act, 29 U.S.C. § 207 (FLSA), for unpaid wages under

Florida common law, as well as a claim for retaliation.

     Because     defendants     failed        to   respond     to    plaintiff’s

Complaint, a Clerks Entries of Default (Docs. ##26, 42) were

entered on December 14, 2018 and February 22, 2019.                 Plaintiff now

moves for the entry of judgment against defendants as to all

counts.

     When   a   default     judgment    occurs,    a     defendant    admits   the

plaintiff’s well-pled allegations of fact.                If liability is well

pled, it is established by virtue of a default judgment.                Buchanan

v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987).               The mere entry of

a default by the clerk does not in itself warrant the entry of

default by the Court.        Rather the Court must find that there is


     1 Defendant Taelor Purvis, acting pro se, filed two failed
attempts to have himself dismissed from this case. (Docs. ##27,
39.) Thereafter, Purvis failed to answer, and a Clerk’s Default
was entered against him (Doc. #42).



                                     - 2 -
sufficient basis in the pleadings for the judgment to be entered.”

GMAC Commercial Mortg. Corp. v. Maitland Hotel Assocs., Ltd., 218

F. Supp. 2d 1355, 1359 (M.D. Fla. 2002) (citation omitted).                 A

complaint must state a claim in order for default judgment to be

granted.    Id.

                                     II.

       A. FLSA Unpaid Minimum Wages (Count I)

       According to the Complaint, upon information and belief at

all    relevant   times,    defendants   Tellus   Global    LLC   and   Tellus

Building    Systems   LLC    were   enterprises   engaged    in    interstate

commerce, or the production of goods for interstate commerce, with

an annual gross revenue in excess of $500,000.              (Doc. #1, ¶¶ 3-

4.)    In the Complaint and plaintiff’s Declaration filed in support

of default (Doc. #44-1), plaintiff pled and averred that he was

hired in or about October 2015 as a “plant manager” and worked for

defendants until his employment ended in May 2018.                (Id., ¶¶ 8-

9.)    Plaintiff engaged in interstate commerce by unloading and

installing goods that moved in interstate commerce.               (Doc. #1, ¶

2; Doc. #44-1, ¶ 3.)          Plaintiff was also the primary contact

between defendants and suppliers of goods.          (Doc. #44-1, ¶ 3.)

       Plaintiff alleges that he was a covered, non-exempt employee

under the FLSA at all times during his employment.                (Doc. #1, ¶

19.)    Despite paying plaintiff on a salary basis from the start

of his employment until December 2017, from January 2018 to the



                                    - 3 -
end of his employment in May 2018, plaintiff was to be paid $25.00

per hour.   (Id., ¶ 12.)   Defendants failed to pay plaintiff any

wages for approximately 5-6 months, beginning in late 2017.   (Id.,

¶ 14.)

     FLSA requires employers to pay their employees at least the

federal or state minimum wage, whichever is greater, for every

hour worked.   See 29 U.S.C. §§ 206, 218(a).    While plaintiff has

not produced any time sheets or time cards, “the employee has

carried out his burden if he proves that he has in fact performed

work for which he was improperly compensated and if he produces

sufficient evidence to show the amount and extent of that work as

a matter of just and reasonable inference.”       Etienne v. Inter–

County Sec. Corp., 173 F.3d 1372, 1373 (11th Cir. 1999) (citations

omitted).   The Court finds that plaintiff has adequately pled the

failure to pay minimum wage compensation under the FLSA against

defendants, which allegations are deemed admitted.

     With regard to damages, plaintiff sets forth his reasonable

recollection of hours worked in his Declaration, attaching a post-

suit demand letter he sent defendants, further accounting his

unpaid wages claim.   (Doc. #44-1, ¶¶ 9-11.)   Plaintiff states that

he is owed unpaid minimum wage compensation in the amount of

$6,235.00 for approximately 5-6 months of work, beginning on a

date unspecified in late 2017, plus an equal amount for authorized

liquidated damages.    (Id., ¶ 10.)     Plaintiff arrives at this



                               - 4 -
figure   using   the   federal   minimum   wage   rate   of   $7.25/hour.

Plaintiff was employed on a full-time basis, and thus the minimum

wages he is owed are calculated as follows: $7.25 x 40 hours/week

x 4.3 weeks/month x 5 months = $6,235.00.         Finding no records to

the contrary, the Court will grant the Motion as to the requested

minimum wage compensation ($6,235.00) and an equal amount for

liquidated damages 2 ($6,235.00) for a total of ($12,470.00) as to

Count I.

     B. Unpaid Florida Common Law Wages (Count II)

     In addition to the sums owed to plaintiff on his FLSA claim,

he alleges that he is also due at least 3 $18,445.77 in damages on

his unpaid wages claim.     Plaintiff alleges that he was receiving

a salary of not less than $52,000 per year until December 2017 and

thereafter was to be paid at a rate of $25.00 per hour from January

2018 until his employment ended in May 2018, but that he was paid

no wages at all during this time.     In his Declaration and pre-suit

demand letter (Doc. #44-1), plaintiff states that his unpaid




     2 Under the FLSA, liquidated damages are mandatory unless the
employer can show that it acted in good faith and had reasonable
grounds to believe that its actions did not violate the FLSA
minimum wage requirement. See Joiner v. City of Macon, 814 F.2d
1537 (11th Cir. 1987).
     3 Although plaintiff believes the evidence he would have
obtained in discovery would ultimately show entitlement to greater
sums, for the purposes of this Motion he seeks only the amounts
deemed admitted by defendants by virtue of their default. (Doc.
#44, n.2.)



                                  - 5 -
earnings total $17,430.57 and his unpaid mileage reimbursement

totals $1,015.20, for a grand total of $18,445.77.                  However,

plaintiff offers no legal support for the proposition that unpaid

mileage may be included as part of unpaid wages in Florida and the

Court found at least one Florida decision which found that it may

not.    Consolidated Freightways v. Moore, 561 So. 2d 1346, 1347

(Fla. 1st DCA 1990).    The Court will not include the mileage figure

and will award $17,430.57 on Count II.

       C. FLSA Retaliation (Count III)

       Plaintiff has not sought judgment as to his remaining claim

(Count III) and the time to do so has expired, subjecting the claim

to dismissal without prejudice for failure to prosecute.            See M.D.

Fla. R. 1.07(b).

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       1.   Plaintiff’s Amended Motion for Final Default Judgment

Against Defendants Tellus Global LLC, Tellus Building Systems LLC,

Paul Inglese, and Taelor Purvis (Doc. #44) is GRANTED in part and

DENIED in part.    The Motion is granted in all respects except for

unpaid mileage.

       2.   The Clerk shall enter default judgment in favor of

plaintiff    and   against   defendants    Tellus   Global   LLC,    Tellus

Building Systems LLC, Paul Inglese, and Taelor Purvis as to Count

I for unpaid minimum wages in the amount of $6,235.00, plus



                                   - 6 -
$6,235.00 in liquidated damages, for a total of $12,470.00; and as

to Count II in favor of plaintiff and against defendants Tellus

Global LLC, Tellus Building Systems LLC, and Paul Inglese for

unpaid wages in the amount of $17,430.57.

     3.   Count III is dismissed without prejudice for failure to

prosecute and judgment will be entered accordingly.

     4.   The Clerk is further directed to terminate all pending

matters and to close the file.

     5.   Any motion for attorney’s fees and/or costs shall be

filed within FOURTEEN (14) DAYS of the entry of final judgment.

     6.   Plaintiff’s Motion for Final Default Judgment Against

Defendants Tellus Global LLC, Tellus Building Systems LLC, and

Paul Inglese (Doc. #35) is DENIED AS MOOT.

     DONE and ORDERED at Fort Myers, Florida, this __22nd__ day of

April, 2019.




Copies:
Counsel of Record
Taelor Purvis




                                 - 7 -
